Citation Nr: 0922024	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-137 89	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation higher than 20 percent for 
service-connected right medial meniscectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to May 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected right medial meniscectomy is not 
manifested by a severe impairment of the knee.

2.  The competent medical evidence of record shows that the 
Veteran's service-connected right medial meniscectomy is 
manifested by a moderate impairment of the knee.

CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
Veteran's right medial meniscectomy have not been met or 
approximated for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2007 correspondence, the RO generally advised the 
Veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his right medial 
meniscectomy and described the types of evidence that the 
Veteran should submit in support of his claim.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The March 2007 VCAA notice also addressed the 
elements of degree of disability and effective date.  

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a)
notice for an increased rating claim requires that the 
Secretary notify the claimant that to substantiate such a 
claim: (1) the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the RO only 
specifically provided the Veteran with the rating criteria 
found under DC 5262 in its November 2008 notice letter while 
rating him under DC 5257.  However, DC 5257 relates to 
"other impairments of the knee," which can be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the subsequent effect that worsening 
has on the Veteran's employment and daily life.  Since those 
elements were included in the November 2008 notice letter, 
the Board is satisfied that the Veteran was provided with 
adequate notice with respect to his increased rating claim.  
Additionally, the VCAA notice letters cumulatively informed 
the Veteran of the necessity of providing on his own or with 
VA assistance medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  The notice letters also notified the Veteran 
that, should an increase in disability be found, a disability 
rating would be determined by applying relevant DCs and 
included examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

While the applicable DC under which the Veteran is rated 
contains specific criteria necessary for entitlement to a 
higher disability rating that may not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, the RO in the 
aforementioned notice letters asked the Veteran to provide 
any and all relevant information and evidence with respect to 
his increased rating claim, and the RO has obtained evidence 
relevant to the claim as explained below. 

Moreover, the April 2008 Statement of the Case (SOC) included 
the rating criteria relevant to the Veteran's increased 
rating claim, and the January 2009 Supplemental Statement of 
the Case (SSOC) explained why he was rated under DC 5257 
"based on the extent of subluxation or lateral instability" 
instead of DC 5262. 
 
The Board further notes that the Veteran was provided with a 
copy of the September 2007 rating decision, the April 2008 
SOC, and the January 2009 SSOC, which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in July 
2007, obtained the Veteran's private medical records, and 
associated the Veteran's service treatment records (STRs) 
with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of all or part of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  It may also be due to pain 
if supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint or 
pain on movement.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran's service-connected right medial meniscectomy is 
currently assigned a 20 percent disability rating under 
Diagnostic Code 5257.

As a preliminary matter, the Board notes that the Veteran is 
also service-connected for right knee osteoarthritis under DC 
5010 and is in receipt of a 10 percent disability rating for 
that disability.  Separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury as 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  In VAOPGCPREC 23-
97, the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008). VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997).  The Veteran's 
arthritis with limitation or right knee motion is 
contemplated in the separate 10 percent disability rating, 
which is not on appeal.  Consequently, the Board will not 
consider the diagnostic codes pertaining to limitation of 
motion in evaluating whether the Veteran is entitled to a 
higher rating for his right knee medial meniscectomy as such 
action would constitute pyramiding.  38 C.F.R. § 4.14 (2008). 

The Veteran originally requested a rating under Diagnostic 
Code 5262 because he wears a knee brace.  Under this DC, the 
Veteran's right knee disability must more closely approximate 
impairment of the tibia and fibula with marked knee or ankle 
disability in order to receive the next higher 30 percent 
disability rating.  Nevertheless, a review of the medical 
evidence reveals no such disability picture primarily because 
there is no evidence of any impairment of the tibia or 
fibula.  Despite the Veteran's claims, the RO rated the 
Veteran under Diagnostic Code 5257.  Under that diagnostic 
code, a 20 percent rating is appropriate for moderate 
impairment of the knee and a 30 percent rating is appropriate 
for severe impairment of the knee.   

In his report, the VA's compensation and pension examiner 
relayed a detailed history of the Veteran's right knee 
disability.  To wit, he noted that the record shows the 
Veteran experiences pain and stiffness in his right knee.  
Because of the disability, the Veteran has undergone three 
surgeries for his knee and will require a knee replacement 
when he turns 50 years old.  The Veteran has been taking 
morphine sulfate and Norco daily since late 2005 in order to 
help manage pain, and the Veteran's private doctor has 
administered steroid injections and Synvisc injections on 
numerous occasions with the last one occurring in October 
2006.  The Veteran told the examiner that he can be on his 
feet for at most 10 minutes and treats flare-ups with Norco, 
elevation, and ice.  His baseline discomfort ranks about five 
out of 10, and he limits himself to lifting no more than 20 
pounds because he senses instability.  The Veteran also 
reported that his knee disability prevents him from going up 
and down stairs, kneeling, squatting, and doing house work 
such as mowing the lawn and grocery shopping.  Nevertheless, 
since he is employed at a sedentary job, the Veteran is able 
to complete his job responsibilities despite his present 
condition.  

Objectively, the Veteran demonstrated -10 degrees of 
extension and 93 degrees of flexion with stiffness and pain 
in equal proportions followed by fatigability but not 
weakness or incoordination.  His range of motion was not 
additionally limited following repetitive testing.  He had 
palpable crepitus noted during flexion and extension and 
visibile and palpable synovial thickening.  On palpation, the 
Veteran is tender rather diffusely and especially at the 
medial joint line.  Furthermore, there is a possible 1+ 
effusion in his knee.  Finally, the Veteran walks with a 
noticeable right-sided limp.  The compensation and pension 
examiner noted that a radiologist concluded that the Veteran 
suffered from medial compartment and patellofemoral joint 
space narrowing and osteophytes and joint effusion but no 
fracture or dislocation. 

Since there is no evidence of tibia or fibula impairment, a 
rating under Diagnostic Code 5262 is inappropriate.  However, 
under Diagnostic Code 5257, the Veteran's right knee 
disability must more closely approximate severe impairment of 
the right knee in order to receive the next higher 30 percent 
disability rating.  The record shows that the Veteran wears a 
knee brace and feels instability.  However, neither 
subluxation nor instability was clinically noted during the 
Veteran's compensation and pension examination or in private 
medical records.  Thus, a complete review of the record 
indicates that the Veteran's right knee disability does not 
result in a "severe" level of impairment as contemplated by 
the criteria set forth under Diagnostic Code 5257 at any time 
relevant to the current appeal period. 

 Indeed, the July 2007 compensation and pension examiner 
found that there was no dislocation and did not indicate that 
there was any instability despite the Veteran's claim that he 
feels instability when lifting more than 20 pounds.  The 
examiner also stated that he reviewed the Veteran's claim 
file and all applicable medical evidence, which documented 
that the Veteran's knee was stable in October 2002 and August 
2004.  In addition, the Veteran's private medical doctor only 
wrote that "[h]e is at risk for possible loosening and other 
complications of total knee arthroplasty which is common in 
individuals under the age of 65."  Therefore, it is clear 
that the medical evidence does not show a severe impairment 
of the knee to warrant the assignment of a disability rating 
higher than 20 percent under Diagnostic Code 5257. 

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Code 5257, the Board will also 
consider whether he is entitled to a higher evaluation under 
alternate diagnostic codes pertaining to limitation of knee 
function.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2008).
However, there is no medical evidence of malunion or nonunion 
of the tibia and fibula, as explained above, or ankylosis 
associated with the service-connected right knee disability 
that would support the assignment of an evaluation higher 
than 20 percent under the criteria set forth in Diagnostic 
Codes 5256 or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2008).  

Moreover, the maximum disability rating under both Diagnostic 
Code 5263 for genu recurvatum and Diagnostic Code 5259 for 
removal of symptomatic, semilunar cartilage is 10 percent; 
consequently, a higher disability rating is not available 
under either of those diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5263 (2008).  Similarly, the maximum 
disability rating under Diagnostic Code 5258 for semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the joint is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2008).  Thus, a higher 
disability rating is also unavailable under that diagnostic 
code.  

Based on the foregoing, the Board finds the preponderance of 
the evidence weighs against the assignment of a schedular 
evaluation higher than 20 percent for the Veteran's service-
connected right medial meniscectomy for the entire appeal 
period.  While the Veteran has reported that his right knee 
disability adversely affects his employability, such has been 
contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that his 
right knee disability alone has caused marked interference 
with employment (i.e. beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right medial meniscectomy is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


